Citation Nr: 0419303	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
a right lower leg scar and a graft donor site right thigh 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO granted entitlement to service connection for scars, 
right lower leg 6"X 2" and scar, graft donor site right thigh 
6" X 3" and assigned a 0 percent disability rating.

In November 2003, the Board remanded the case for the RO to 
reschedule the veteran for a Travel Board Hearing.  The 
veteran was notified that a hearing was scheduled in March 
2004, however he failed to report for the hearing.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that, in a letter issued to the veteran in 
August 2001, the RO did not specifically discuss the specific 
rating issue on appeal.  In order to comply with Quartuccio, 
supra, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  

The veteran's representative has requested a current VA 
examination of the veteran's scars, pointing out that the 
only such examination of record was conducted in December 
2001.  Since the December 2001 VA examination, 38 C.F.R. § 
4.118, the regulation pertaining to the evaluation of skin 
disorders, has been amended.  The RO must consider both the 
old and amended versions of 38 C.F.R. § 4.118 for evaluating 
skin disorders.  As a result, a determination has been made 
that additional development is necessary in the current 
appeal.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  The RO must notify the 
veteran as to what would constitute 
evidence that is needed to support his 
claim for a compensable evaluation for 
his scars.  In this regard, the RO should 
inform the veteran of what evidence VA 
will develop and what evidence the 
veteran must furnish to warrant a 
favorable decision on this claim.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of his right lower 
leg scar and graft donor site right thigh 
scar, and the overall degree of 
functional impairment resulting from 
residuals of those scars.  The examiner 
should comment on the size of the scars, 
as well as the degree of any pain, 
ulceration, and/or limitation of function 
of an affected part associated with the 
scars.  The examiner should comment on 
whether there is any frequent loss of 
covering of the skin over either of the 
scars.  Photographs of the two right leg 
scars should be taken and associated with 
the claims folder.  The examiner should 
be provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.

3.  The RO should then readjudicate the 
veteran's claim.  Specifically the RO 
should consider that this case involves 
the initial rating of the veteran's 
service connected disability from October 
2000 to present and that separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Additionally, both the 
old and new regulations pertaining to 
rating skin disorders (38 C.F.R. § 4.118, 
Diagnostic Codes 7800- 7805 effective 
prior to and after August 30, 2002) 
should be considered, as appropriate.  
The appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




